Citation Nr: 0613998	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-03 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low grade 
myxofibrosarcoma of the left lateral elbow as secondary to 
service-connected sebaceous cyst with senile keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for low grade myxofibrosarcoma of the left 
lateral elbow as secondary to service-connected sebaceous 
cyst with senile keratoses.

In September 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board also notes that the January 2002 VCAA notification 
letter informed the veteran of the evidence necessary to 
substantiate a claim for service connection, but did not 
adequately notify the veteran of the evidence necessary to 
substantiate a claim of service connection as secondary to a 
service-connected disability, which is the theory of 
entitlement for which the veteran desires service connection.  
As such, the Board finds that a letter to the veteran 
explaining the requirements necessary to support claims of 
service connection as secondary to a service-connected 
disability, what evidence VA will attempt to obtain on the 
veteran's behalf, and what evidence the veteran is 
responsible to provide, is necessary, according to 38 C.F.R. 
§ 3.159(b)(1).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

The Board notes that in the September 2003 Board remand, the 
Board directed the RO to afford the veteran a VA examination 
to determine whether his low grade myxofibrosarcoma of the 
left lateral elbow was related to his in-service bursitis of 
the left elbow or in-service lesions of the left upper arm.  
In March 2004, the veteran underwent a VA examination; 
however, the VA examiner did not render an opinion in this 
regard.  Therefore, the Board is compelled to remand this 
appeal to direct the RO to afford the veteran a VA 
examination to include the above opinion.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  Id. at 271. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issue on appeal, which 
is entitlement to service connection for low 
grade myxofibrosarcoma of the left lateral 
elbow as secondary to service-connected 
sebaceous cyst with senile keratoses; an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the service 
connection claim on appeal, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The letter should comply 
with the notification requirements of 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession.  A general form letter, prepared 
by the RO, not specifically addressing the 
disability and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the information 
and evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the veteran.

2.  The RO should then schedule the veteran 
for a VA examination by a physician, or 
have the veteran's claims folder reviewed 
by the March 2004 VA examiner, to determine 
the nature and etiology of the claimed low 
grade myxofibrosarcoma of the left lateral 
elbow.  If an examination is conducted, all 
indicated tests and studies are to be 
performed, and all potential diagnoses 
should be either confirmed or rejected.  
Prior to the examination, the claims folder 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and/or the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
low grade myxofibrosarcoma of the left 
lateral elbow is related to the bursitis or 
skin lesions treated in service.  The 
rationale for all opinions expressed must 
be clearly set forth by the physician in 
the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review of 
all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

